PER CURIAM.
David Leroux appeals his convictions for unnatural and lascivious acts and lewd conduct in the presence of a child. We affirm his convictions, but strike one condition of the probation order.
Leroux argues that the order of probation — which prohibited him from owning a firearm, required him to pay for drug testing, and prohibited him from using intoxicants to excess and visiting places where intoxicants are unlawfully sold or used — contained conditions which had not been orally pronounced. We affirm the probation conditions which prohibit Leroux from owning a firearm, which required him to pay for drug testing, and which prohibited him from visiting places where intoxicants or drugs are unlawfully sold or used, because those actions are statutorily prohibited and need not be orally pronounced. See Vasquez v. State, 663 So.2d 1343 (Fla. 4th DCA 1995); Zeigler v. State, 647 So.2d 272 (Fla. 4th DCA 1994). We strike that portion of the condition of probation which prohibits Leroux from using intoxicants to excess since it is not statutorily prohibited nor was it orally pronounced.
AFFIRMED IN PART; REVERSED IN PART.
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.